                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 TERRY JAMES LEE and                                )
 SKYLER WAGNER,                                     )
                                                    )
         Plaintiffs,                                )
                                                    )   NO. 3:18-cv-01203
 v.                                                 )   CHIEF JUDGE CRENSHAW
                                                    )
 [F/N/U] SMITHSON, et al.,                          )
                                                    )
         Defendants.                                )

                                              ORDER

        Terry James Lee and Skyler Wagner, inmates at the Williamson County Jail in Franklin,

Tennessee, filed this pro se civil rights action under 42 U.S.C. § 1983 against Corporal Smithson

and Jefferey Barbee. (Doc. No. 1.) Both Lee (Doc. Nos. 2, 6) and Smithson (Doc. Nos. 3, 7) filed

applications to proceed in this Court without prepaying fees and costs.

I.      Applications to Proceed as a Pauper

        It appears from Plaintiffs’ in forma pauperis applications that they lack sufficient financial

resources from which to pay the full filing fee in advance. Plaintiffs’ applications (Doc. Nos. 2, 3,

6, 7) are therefore GRANTED, and each Plaintiff is ASSESSED $175.00 (half of the $350.00

filing fee), to be paid as follows:

        The custodian of each Plaintiff’s inmate trust account at the institution where he now

resides is DIRECTED to submit to the Clerk of Court, as an initial payment, “20 percent of the

greater of--(A) the average monthly deposits to the [plaintiff’s] account; or (B) the average

monthly balance in the [plaintiff’s] account for the 6-month period immediately preceding the

filing of the complaint.” 28 U.S.C. § 1915(b)(1). After the initial filing fee is fully paid, the trust

account officer must withdraw from each Plaintiff’s account and pay to the Clerk monthly
payments equal to 20% of all deposits credited to Plaintiff’s account during the preceding month,

but only when the amount in the account exceeds $10. These payments must continue until each

Plaintiff has paid his $175.00 assessment in full. 28 U.S.C. § 1915(b)(2).

       The Clerk of Court is DIRECTED to send a copy of this Order to the Williamson County

Jail in Franklin, Tennessee, to ensure that the custodian of Plaintiffs’ inmate trust accounts

complies with the portion of 28 U.S.C. § 1915 pertaining to payment of the filing fee. If either

Plaintiff is transferred from his present place of confinement, the custodian of his inmate trust

account MUST ensure that a copy of this Order follows that Plaintiff to his new place of

confinement for continued compliance with this Order. All payments made in compliance with

this Order must clearly identify the corresponding Plaintiff’s name and the case number as shown

on the first page of this Order, and must be mailed to: Clerk, United States District Court, Middle

District of Tennessee, 801 Broadway, Nashville, TN 37203.

II.    Initial Review

       For the reasons stated in the accompanying Memorandum Opinion, the Court concludes

that Plaintiffs fail to state a claim upon which relief can be granted. 28 U.S.C. §§ 1915A,

1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1). Accordingly, this action is DISMISSED. For the same

reasons that the Court dismisses this action, the Court CERTIFIES that any appeal in this matter

would not be taken in good faith, and therefore will not grant Plaintiffs leave to proceed in forma

pauperis on any appeal. 28 U.S.C. § 1915(a)(3).

       The Clerk shall enter judgment in accordance with Federal Rule of Civil Procedure 58.

       IT IS SO ORDERED.


                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                                2
